DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept 01, 2021 has been entered.

Examiner’s Statement of Reason for Allowance
Claims 1-7, 9-10, 11-17, 19-20, 21-27, 29-30 and 37 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches selecting the subsequent antenna configuration, wherein a subsequent quality of the subsequent beam is correlated to a first threshold, for example Park et al (US20110033015A1, Priority Date: 2013-03-19).  However, the prior art of record fails to show the limitation of claim 1, “selecting the subsequent antenna configuration, wherein a difference in an initial quality of the initial beam and a subsequent quality of the subsequent beam is between a first threshold and a second threshold”.  
The same conclusion applies to claims 11 and 21 that recites similar claim limitation.

Claims 2-7, 9-10, 37, 12-17, 19-20, 22-27 and 29-30 are allowed by virtue of their dependency on claims 1, 11 and 21 respectively.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Claims 1-7, 9-17, 19-27 and 29-37 are pending. Claims 1, 3-4, 6-7, 9, 11, 13-14, 16-17, 19, 21, 23-24, 26-27, 29, 31, 34 and 36 have been amended, claims 8, 18 and 28 are cancelled,  Claim 37 is newly added. 

Response to Arguments
Applicant's arguments filed on Sept 01, 2021 have been fully considered, the argument on claim 31 are persuasive while the argument on claims 1, 11 and 21 had been reconsidered. 

Applicant’s arguments with respect to claim 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-32, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al (US20160119043A1, Priority Date: Jan 16, 2015) in view of Xi et al (US 20190222279 A1, Priority Date: September 28, 2017), and further in view of Walton et al (US 20030128658 A1).

Regarding claim 31 (Currently Amended), Rajagopal’043 discloses a user equipment (UE) (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044), comprising: 
a memory (see, fig. 2, memory 260, par 0045); 
a transceiver (see, fig. 2, RF transceiver 210, par 0045); and 
a processor (see, fig. 2, main processor 240, par 0045) configured to: 
 participate in an initial beam refinement procedure (see, Fig.7 and 11, sector sweep procedure (coarse beam refinement phase), par 0071 and 0079) with a base station (BS) (see, Fig. 5,7 and 11, STAs receives beacons from AP to perform sector sweep procedure (coarse beam refinement phase) using a transmit sector sweep during the beacon transmission interval (BTI) 510, each STA records the best directions for reception using a wide beam or quasi-omni mode and feedback to AP, par 0067, 0071, 0075, 0079 and 0083-0084); Page 8 of 19Application No. 16/249,419 Customer No: 23696 
participate in an enhanced beam training procedure (see, Fig. 17, performs Multi-STA BRP operation with first iteration 1702 and second iteration 1714, par 0094. Noted, Fine beam refinement (FBR) assumes that coarse beam refinement has been performed, all figs applied to FBR, par 0104), wherein, to participate in the enhanced beam training procedure, the processor (see, fig. 2, main processor 240, par 0045) is further configured to: 
receive, via the transceiver (see, fig. 2, RF transceiver 210, par 0045) and subsequent to the beam refinement procedure, a plurality of beams using a plurality of antenna configurations from the BS (see, Fig. 9, 11 and 18, STAs receive fine beams or narrow beams from AP generated using multi-sector antenna patterns with best sector transmission targeted at different STAs after coarse beam refinement, par 0079, 0096, 0104. Noted, multiple iteration with different STA(s) as target as shown in fig. 17 and thus different antenna patterns utilized), wherein the plurality of s includes an initial antenna configuration and a subsequent antenna configuration  (see, multiple sector antenna patterns can be generated with multiple RF chains for MU-MIMO operation, par 0096. Noted, multiple iteration with different STA(s) as target as shown in fig. 17 and thus different antenna patterns utilized, initial antenna configuration corresponding with antenna patterns in first iteration and subsequent antenna configuration corresponding with antenna patterns in subsequent iterations);
transmit, via the transceiver (see, fig. 2, RF transceiver 210, par 0045), feedback messages associated with the beams (see, Fig. 18,  STAs provide feedbacks to AP, par 0096).
Rajagopal’043 discloses all the claim limitations but fails to explicitly teach:
wherein the initial antenna configuration indicates an initial first subset of antenna arrays used to transmit an initial first beam of the plurality of beams and the subsequent antenna configuration indicates a subsequent subset of the antenna arrays used to transmit a subsequent beam of the plurality of beams;
transmit, via the transceiver, an initial feedback message associated with the initial beam and a subsequent feedback message associated with the subsequent beam; 
receive, via the transceiver, a first number corresponding to a total number of antenna arrays at the BS; and 
select a second number smaller than the first number indicating a recommended number of antenna arrays based on the first number and the plurality of beams, wherein the selection is based on an internal look-up table or data requirement of the UE; and 
transmit the second number to the BS.

see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: 
wherein the initial antenna configuration (Note, Fig. 3-4 and 9, beams using antennas and/or RF chains in first iteration of close loop, par 0112, 0119 and 0189) indicates an initial first subset of antenna arrays used to transmit an initial first beam (see, beam in first iteration of close loop, par 0119) of the plurality of beams and the subsequent antenna configuration (Note, Fig. 3-4 and 9, beams using antennas and/or RF chains in subsequent iteration of close loop, par 0112, 0119 and 0189) indicates a subsequent subset of the antenna arrays used to transmit a subsequent beam (see, beam in subsequent iteration of close loop, par 0119) of the plurality of beams (see, Fig. 3-4, Beams are distinct and/or spatially uncorrelated configured to transmit using different antenna configuration in close loop with multiple iterations,  par 0090, 0112, 0119 and 0131, table 1);
transmit, via the transceiver, an initial feedback message (see, fig.11, beam measurement report 1135, par 0204) associated with the initial beam and a subsequent feedback message (see, fig.11, beam measurement report 1137, par 0204) associated with the subsequent beam (see, Fig. 11 and 18 block 1820, TRP receives beam measurement reports from WTRU including information associated with multiple beams, par 0204, 0273-0274); 
receive, via the transceiver, a first number corresponding to a total number of antenna arrays at the BS (Note, fig. 11, exchange capability information between eNodeB 1110 and WTRU 1120 including beam forming capability information for beam width adaptation and/or switching such as antenna array factor indicates a number of antenna elements that may be used, a separation of antenna elements, an element pattern, par 0181 and 0203. Noted, a number of antenna elements that may be used corresponding to total number of antenna arrays at the BS).
par 0101).
The combination of Rajagopal’043 and Xi’279 discloses all the claim limitations but fails to explicitly teach:
select a second number smaller than the first number indicating a recommended number of antenna arrays based on the first number and the plurality of beams, wherein the selection is based on an internal look-up table or data requirement of the UE; and 
transmit the second number to the BS.

However Walton’658 from the same field of endeavor (see, fig. 1, MIMO-OFDM system 100 employs multiple (NT) transmit antennas and multiple (NR) receive antennas for data transmission, paragraph 0026) discloses: 
select a second number smaller (see, subset of transmit antennas (implied certain known number of transmit antennas), par 0043) than the first number (see, full set of NT transmit antennas, par 0029) indicating a recommended number of antenna arrays based on the first number and the plurality of beams (see, receiver determines which subset of transmit antennas to be used for data transmission, par 0043. Since subset of transmit antennas determined, therefore is based on full set of NT transmit antennas (par 0029 and 0043); different subset of transmit antennas transmit different beams by different spatial subchannels, therefore determination based on full set and different subset of transmit antennas implies based on different beams, par 0035, 0043 and 0047), wherein the selection is based on an internal look-up table or data requirement of the UE (see, receiver selects best set of transmit antennas to use in terms of throughput, here throughput of UE is corresponding with data requirement of the UE, par 0043. Noted, the examiner picks an option to reject). 
transmit the second number to the BS (see, receiver feedback the determined sub-set of transmit antennas selection to the transmitter, par 043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the user equipment as taught by Walton’658 into that of Rajagopal’043 modified by Xi’279. The motivation would have been to improve throughput on the link by selecting proper set of transmit antennas (par 0043).


Regarding claim 32 (Previously Presented), Rajagopal’043 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044), wherein the processor (see, fig. 2, main processor 240, par 0045) is further configured to receive a notification indicating initiation of the enhanced beam training procedure (see, Fig. 13, Multi-STA BRP frame is utilized to indicate the multi-STA BRP session to the STAs, par 0083. Noted, enhanced beam training procedure corresponding to Fig. 9, 11 and 17, BRP process (fine beam refinement (FBR) phase) or additionally BRP training (second iteration 1714 in fig.17), par 0075, 0079 and 0094).


Regarding claim 34 (Currently Amended), Rajagopal’043 modified by Walton’658 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044).
initial and subsequent feedback messages includes a plurality of spectral efficiency metrics or a plurality of energy efficiency metrics.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the initial and subsequent feedback messages (see, fig. 11, beam measurement report 1135 and 1137, par 0204) includes a plurality of spectral efficiency metrics or a plurality of energy efficiency metrics (see, Fig. 18 block 1820, TRP receives beam measurement reports including information associated with multiple beams such as SINR, RSSI, RSRP, RSRQ and CQI, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Xi’279 into that of Rajagopal’043 modified by Walton’658. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).

Regarding claim 36 (Currently Amended), Rajagopal’043 modified by Walton’658 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044).
The combination of Rajagopal’043 and Walton’658 discloses all the claim limitations but fails to explicitly teach: wherein each of the initial and subsequent feedback messages includes a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio..

see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein each of the initial and subsequent feedback messages (see, fig. 11, beam measurement report 1135 and 1137, par 0204) includes a reference signal received power, a received signal strength indicator, a signal-to-noise ratio, or a signal-to-interference-noise ratio (see, Fig. 18 block 1820, WTRU reports to TRP the beam measurement result including information associated with multiple beams such as SINR, RSSI, RSRP and RSRQ, par 0174-0176, 0204, 0273-0274).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Xi’279 into that of Rajagopal’043 modified by Walton’658. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal’043 in view of Xi’279, and further in view of Walton’658 as applied to claim 32 above, and further in view of Yu et al (US20190173562A1, Priority Date: Aug 10, 2017).

Regarding claim 33 (Original), Rajagopal’043 discloses the UE of claim 32 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044), wherein the notification (see, Fig. 13, Multi-STA BRP frame is utilized to indicate the multi-STA BRP session to the STAs, par 0083. Noted, enhanced beam training procedure corresponding to Fig. 9, 11 and 17, BRP process (fine beam refinement (FBR) phase) or additionally BRP training (second iteration 1714 in fig.17), par 0075, 0079 and 0094).

However Yu’562 from the same field of endeavor (see, fig. 2, beam refinement between a base station and a terminal in a wireless communication system using a beamforming technique,  par 0074) discloses: wherein the notification is embedded in a radio resource control bit, a downlink control information bit, a medium access control element bit, or a multi-bit field (see, Fig. 3, base station transmit DCI including a BRRS request and a specific BRRS process for beam refinement and antenna selection, par 0091).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yu’562 into that of Rajagopal’043 modified by Xi’279 and Walton’658. The motivation would have been to select an optimum beam between the terminal and the base station in order to increase communication efficiency (par 0092).

Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal’043 in view of Xi’279, and further in view of Walton’658 as applied to claim 34 above, and further in view of Pao et al (US 20180035438 A1, Priority Date July 26, 2017).

Regarding claim 35 (Original), Rajagopal’043 modified by Walton’658 discloses the UE of claim 31 (see, FIG. 1A and 2, STA 104 in wireless network 100, par 0040-0041, 0044).
The combination of Rajagopal’043 and Walton’658 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations and the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams.

However Xi’279 from the same field of endeavor (see, fig. 1A and 3, beam management in wireless communications system 100 including a plurality of WTRUs serving by base stations, par 0032, 0040 and 0112) discloses: wherein the plurality of spectral efficiency metrics indicate the plurality of energy efficiency metrics indicate power consumptions associated with the transmission of the plurality of beams (see, Fig. 18 block 1830, measurement reports for beams including RSRP, par 0174-0176, 0204, 0276).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Xi’279 into that of Rajagopal’043 modified by Walton’658. The motivation would have been to perform beam management in order to support WTRU movement, WTRU rotation, channel blockage, and/or beam blockage (par 0101).
The combination of Rajagopal’043, Walton’658 and Xi’279 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams.

However Pao’438 from the same field of endeavor (see, fig. 1A, wireless local area network including eNBs servicing a plurality of UEs, paragraph 0004) discloses: wherein the plurality of spectral efficiency metrics indicate rates of transmission using the plurality of antenna configurations associated with the transmission of the plurality of beams (see, M node gets feedback information from UE including  estimation data rate for different antenna configurations for beams’ transmission,  par 0099, 0104).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Pao’438 into that of Rajagopal’043 modified by par 0102).38 

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 20100027696 A1) discloses: When the virtual antenna subset selection cannot be used as described above, the mobile station does not need to report a desirable virtual antenna subset and the base station uses all virtual antennas (i.e., M=Me) (par 0056), If the virtual antenna subset selection is usable, the mobile station activates a selection algorithm for determining M and the desirable subset (par 0057), the selection algorithm calculates a sum capacity achievable by each subset constructed according to predetermined rules and then selects a subset providing the highest sum capacity (par 0058), MCW MIMO and SCW MIMO schemes can support the spatial MU-MIMO scheduling operation using feedback information of a column subset and a desirable virtual antenna subset (par 0089). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473